Title: From George Washington to Edmund Randolph, 10 July 1784
From: Washington, George
To: Randolph, Edmund



Dear Sir,
Mount Vernon 10th July 1784.

The last Post brought me your favor of the 3d—& the Post preceeding, that of the 27th ulto. My particular thanks are due for the attention you have paid to the renewal of my Patents—

Your Fees on this, & the other business you have had the management of for me, I would gladly pay, if you will please to let me know the amount. Whether it is to Mr Mercer (who by order of Court, has the property of his Brother George in his hands) or to me, you look for your fee in the suit depending between Gravat & others in the high Court of Chancery, I know not—if the latter, please to advise me that I may take measures to obtain the money.
In looking over some of my papers the other day, I found a Memo[randu]m of a prize (half an acre) which I drew in Colo. Byrds lottery, in the Town of Richmond —the number of the ticket is 4965 & that of the Lott, or prize 265. this is all I got for twenty tickets on my own Accot—The same Memodm informs me, that in partnership with Peyton Randolph (your Uncle), John Wayles, George Wythe—Richard Randolph, Lewis Burwell, William Fitzhugh (Chatham), Thompson Mason, Nathl Harrison Jur & Richd Kidder Mead Esqrs. (ten in all) I have, or ought to have a joint interest in the following prizes, the produce of an hundred Tickets which were purchased amongst us. Vizt

               
                  No.
                  3181—half an Acre
                  No. 270.
               
               
                  
                  3186—Do—Do
                  138.
               
               
                  
                  3193—100 Acres
                  823.
               
               
                  
                  5325—half an Acre
                  237.
               
               
                  
                  5517—100 Acres
                  751.
               
               
                  
                  5519—half an Acre
                  257.
               
            
If it would not be inconvenient to you, it would oblige me to let me know (if you can) what is become of this property; & of what value it is—especially the Lott No. 265 which I hold in my own right—for I faintly recollect to have heard that the joint stock was disposed of to no great advantage for the company—for me, I am sure it was not, as I have never received an iota on account of these prizes —With very great esteem & regard I am D. Sir &c.

G: Washington

